                                                 Case 1-20-43932-jmm                             Doc 79-2               Filed 02/26/21                   Entered 02/26/21 21:38:00



                 A                        B                             C                             D                    E                F             G             H             I             J             K          L
1    Fanchest, Inc.
2    Plan - Exhibit 2
3
4    Current Inventory
5    Approximate Retail Value   $         2,508,647
6
7    Total Items                              132,034
8    Avg Retail Per Item        $               19.00
9
10                                                      Parameter/Date                                    Apr‐21               May‐21      Jun‐21          Jul‐21      Aug‐21         Sep‐21        Oct‐21        Nov‐21     Dec‐21
11                                                      Sales                                             975.00               3900.00    4875.00        7800.00     14625.00       19500.00      34125.00      43875.00   58500.00
12   Per Unit Price                            $19.50   Units                                                  50                   200        250            400         750           1000          1750          2250       3000
13                                                      Total Units Sold Per Plan                              50                   250        500            900        1650           2650          4400          6650       9650
14   Historical Average                            6%   Refunds                                                 3                    12         15             24          45             60           105           135        180
15                                                 7%   Discounts                                          ‐68.25              ‐273.00    ‐341.25        ‐546.00     ‐1023.75       ‐1365.00      ‐2388.75      ‐3071.25   ‐4095.00
16                                                 2%   Advertising cost                                   ‐19.50                ‐78.00     ‐97.50       ‐156.00      ‐292.50        ‐390.00       ‐682.50       ‐877.50   ‐1170.00
17                                              $0.50   Shipping (to Amazon)                                 ‐250                  ‐250       ‐250           ‐250        ‐500           ‐500         ‐1000         ‐1000      ‐1500
18                                                       Units Shipped                                        500                   500        500            500        1000           1000          2000          2000       3000
19                                                       Total Units Shipped/Plan                             500                  1000       1500          2000         3000           4000          6000          8000      11000
20                                                       Net Units at Amazon                                  500                   950       1250          1500         2100           2350          3350          3600       4350
21                                                      Refund сost                                           ‐67                  ‐269       ‐336           ‐538       ‐1009          ‐1346         ‐2355         ‐3027      ‐4037
22                                                        Reimbursed Amount                                   ‐59                  ‐234       ‐293           ‐468        ‐878          ‐1170         ‐2048         ‐2633      ‐3510
23                                                        Refunded Referral Fee                                ‐9                   ‐35        ‐44            ‐70        ‐132           ‐176          ‐307          ‐395       ‐527
24                                                      Amazon Fees                                          ‐446                 ‐1510      ‐1884         ‐2923        ‐5350          ‐7062        ‐12227        ‐15618     ‐20752
25                                                15%     Referral Fee                                       ‐136                  ‐544       ‐680         ‐1088        ‐2040          ‐2720         ‐4760         ‐6121      ‐8161
26   (Customer Shipping)                           $4     FBA per unit fulfilment Fee                        ‐200                  ‐800      ‐1000         ‐1600        ‐3000          ‐4000         ‐7000         ‐9000     ‐12000
27   Cost/Cubic Feet            $                0.75     FBA storage Fee                                     ‐63                  ‐119       ‐156           ‐188        ‐263           ‐294          ‐419          ‐450       ‐544
28                                                        Subscription                                        ‐48                   ‐48        ‐48            ‐48         ‐48            ‐48           ‐48           ‐48        ‐48
29                                                      Estimated Payout                                      374                  1770       2216          3637         6949           9338         16472         21281      28446
30                                                      Cost of Goods                                        ‐145                  ‐214        ‐36            ‐43        ‐628            ‐39           ‐45           ‐76        ‐28
31                                                        Cost of Goods Sold                                    0                     0          0              0           0              0             0             0          0
32                                                        Lost/damaged by Amazon                             ‐111                   ‐37          0             ‐9        ‐598              0           ‐15           ‐19          0
33                                                        Multi‐channel                                       ‐35                  ‐177        ‐36            ‐34         ‐30            ‐39           ‐30           ‐57        ‐28
34                                                        Missing Returns                                       0                     0          0              0           0              0             0             0          0
35                                                      Gross Profit                                          229                  1556       2180          3594         6321           9299         16427         21205      28419
36                                                      Expenses                                          ‐18142                ‐14862     ‐14832         ‐14802       ‐14742         ‐14682        ‐14562        ‐14442     ‐14262
37                                                       Insurance                                           ‐400                  ‐400       ‐400           ‐400        ‐400           ‐400          ‐400          ‐400       ‐400
38                                                       Accounting                                         ‐3750                  ‐500       ‐500           ‐500        ‐500           ‐500          ‐500          ‐500       ‐500
39                                                       Payroll                                            ‐5000                 ‐5000      ‐5000         ‐5000        ‐5000          ‐5000         ‐5000         ‐5000      ‐5000
40   Cost Per Item                               0.06    Storage and Prep Warehouse                         ‐7892                 ‐7862      ‐7832         ‐7802        ‐7742          ‐7682         ‐7562         ‐7442      ‐7262
41                                                       Rent                                               ‐1000                 ‐1000      ‐1000         ‐1000        ‐1000          ‐1000         ‐1000         ‐1000      ‐1000
42                                                       Office Expense                                      ‐100                  ‐100       ‐100           ‐100        ‐100           ‐100          ‐100          ‐100       ‐100
43                                                      Net Profit                                        ‐17913                ‐13306     ‐12652         ‐11208        ‐8421          ‐5383          1865          6763      14157
44
45
46                                                                                          SALES                   NET PROFIT
47                                                      Year 1                               $ 305,175.00           $ (45,370.80)
48                                                      Year 2                               $ 799,500.00           $ 170,238.19
49                                                      Year 3                               $ 1,462,500.00         $ 478,220.54
50                                                      TOTAL                                $ 2,567,175.00         $ 603,087.93
51
52                                                      Class 1 and 2 Claims (as filed):                            $ 642,000.00
53                                                     Disposable Income*:                                         $ (38,912.07)
54
55 * For every dollar the Class 2 claim is reduced, this amount increases. The Debtor believes the Class 2 claim, currently in the amount of $642,000, is going to be allowed in an amouant for less than as filed.
                                           Case 1-20-43932-jmm                    Doc 79-2          Filed 02/26/21              Entered 02/26/21 21:38:00



                    M                  N          O          P          Q           R           S          T          U           V          W          X          Y           Z
1
2
3
4
5
6
7
8
9
10   Parameter/Date                     Jan‐22     Feb‐22     Mar‐22     Apr‐22     May‐22      Jun‐22      Jul‐22     Aug‐22      Sep‐22     Oct‐22     Nov‐22     Dec‐22      Jan‐23
11   Sales                           29250.00    39000.00   48750.00   48750.00    48750.00   48750.00   48750.00    58500.00    58500.00   68250.00   87750.00   97500.00   68250.00
12   Units                                1500       2000       2500       2500        2500       2500       2500        3000        3000       3500       4500       5000        3500
13   Total Units Sold Per Plan          11150       13150      15650      18150       20650      23150      25650       28650       31650      35150      39650      44650      48150
14   Refunds                                90        120        150        150         150        150         150        180         180        210        270        300         210
15   Discounts                       ‐2047.50    ‐2730.00   ‐3412.50   ‐3412.50    ‐3412.50   ‐3412.50   ‐3412.50    ‐4095.00    ‐4095.00   ‐4777.50   ‐6142.50   ‐6825.00   ‐4777.50
16   Advertising cost                 ‐585.00     ‐780.00    ‐975.00    ‐975.00     ‐975.00    ‐975.00    ‐975.00    ‐1170.00    ‐1170.00   ‐1365.00   ‐1755.00   ‐1950.00   ‐1365.00
17   Shipping (to Amazon)                ‐1500      ‐1500      ‐1500      ‐1500       ‐1500      ‐1500      ‐1000       ‐1500       ‐1500      ‐1500      ‐1500      ‐1500       ‐2000
18    Units Shipped                       3000       3000       3000       3000        3000       3000       2000        3000        3000       3000       3000       3000        4000
19    Total Units Shipped/Plan          14000       17000      20000      23000       26000      29000      31000       34000       37000      40000      43000      46000      50000
20    Net Units at Amazon                 4350       5850       6850       7350        7850       8350       7850        8350        8350       8350       7850       6350        5350
21   Refund сost                         ‐2018      ‐2691      ‐3364      ‐3364       ‐3364      ‐3364      ‐3364       ‐4037       ‐4037      ‐4709      ‐6055      ‐6728       ‐4709
22     Reimbursed Amount                 ‐1755      ‐2340      ‐2925      ‐2925       ‐2925      ‐2925      ‐2925       ‐3510       ‐3510      ‐4095      ‐5265      ‐5850       ‐4095
23     Refunded Referral Fee              ‐263       ‐351       ‐439       ‐439        ‐439       ‐439        ‐439       ‐527        ‐527       ‐614       ‐790       ‐878        ‐614
24   Amazon Fees                       ‐10672      ‐14219     ‐17704     ‐17767      ‐17829     ‐17892     ‐17829      ‐21252      ‐21252     ‐24612     ‐31270     ‐34443     ‐24237
25     Referral Fee                      ‐4080      ‐5441      ‐6801      ‐6801       ‐6801      ‐6801      ‐6801       ‐8161       ‐8161      ‐9521     ‐12241     ‐13601       ‐9521
26     FBA per unit fulfilment Fee       ‐6000      ‐8000     ‐10000     ‐10000      ‐10000     ‐10000     ‐10000      ‐12000      ‐12000     ‐14000     ‐18000     ‐20000     ‐14000
27     FBA storage Fee                    ‐544       ‐731       ‐856       ‐919        ‐981      ‐1044        ‐981      ‐1044       ‐1044      ‐1044       ‐981       ‐794        ‐669
28     Subscription                        ‐48        ‐48        ‐48        ‐48         ‐48        ‐48         ‐48        ‐48         ‐48        ‐48        ‐48        ‐48         ‐48
29   Estimated Payout                   13928       18580      23294      23232       23169      23107      23169       27946       27946      32786      42528      47555      33161
30   Cost of Goods                         ‐44        ‐16        ‐59        ‐59         ‐59        ‐59         ‐59        ‐59         ‐59        ‐59        ‐59        ‐59         ‐59
31     Cost of Goods Sold                    0          0          0          0           0          0           0          0           0          0          0          0           0
32     Lost/damaged by Amazon               ‐9        ‐12        ‐41        ‐41         ‐41        ‐41         ‐41        ‐41         ‐41        ‐41        ‐41        ‐41         ‐41
33     Multi‐channel                       ‐35         ‐5        ‐19        ‐19         ‐19        ‐19         ‐19        ‐19         ‐19        ‐19        ‐19        ‐19         ‐19
34     Missing Returns                       0          0          0          0           0          0           0          0           0          0          0          0           0
35   Gross Profit                       13884       18564      23235      23173       23110      23048      23110       27887       27887      32727      42469      47496      33102
36   Expenses                          ‐14082      ‐18902     ‐21972     ‐18542      ‐18362     ‐18182     ‐18062      ‐17882      ‐17702     ‐17522     ‐17342     ‐17162     ‐16922
37    Insurance                           ‐400       ‐400       ‐400       ‐400        ‐400       ‐400        ‐400       ‐400        ‐400       ‐400       ‐400       ‐400        ‐400
38    Accounting                          ‐500       ‐500      ‐3750       ‐500        ‐500       ‐500        ‐500       ‐500        ‐500       ‐500       ‐500       ‐500        ‐500
39    Payroll                            ‐5000     ‐10000     ‐10000     ‐10000      ‐10000     ‐10000     ‐10000      ‐10000      ‐10000     ‐10000     ‐10000     ‐10000     ‐10000
40    Storage and Prep Warehouse         ‐7082      ‐6902      ‐6722      ‐6542       ‐6362      ‐6182      ‐6062       ‐5882       ‐5702      ‐5522      ‐5342      ‐5162       ‐4922
41    Rent                               ‐1000      ‐1000      ‐1000      ‐1000       ‐1000      ‐1000      ‐1000       ‐1000       ‐1000      ‐1000      ‐1000      ‐1000       ‐1000
42    Office Expense                      ‐100       ‐100       ‐100       ‐100        ‐100       ‐100        ‐100       ‐100        ‐100       ‐100       ‐100       ‐100        ‐100
43   Net Profit/Disposable Income         ‐199       ‐338       1263       4631        4748       4866       5048       10005       10185      15205      25127      30334      16180
44
45
46
47
48
49
50
51
52
53
54
55
                                        Case 1-20-43932-jmm                    Doc 79-2           Filed 02/26/21               Entered 02/26/21 21:38:00



                   AA                 AB         AC         AD         AE         AF        AG        AH        AI        AJ        AK         AL         AM           AN        AO
1
2
3
4
5
6
7
8
9
10   Parameter/Date                    Feb‐23     Mar‐23     Apr‐23    May‐23     Jun‐23     Jul‐23   Aug‐23    Sep‐23     Oct‐23   Nov‐23      Dec‐23      Jan‐24      Feb‐24
11   Sales                           78000.00   87750.00   97500.00   97500.00 107250.00 117000.00 117000.00 126750.00 136500.00 146250.00   146250.00   97500.00    117000.00
12   Units                               4000       4500       5000       5000      5500      6000      6000      6500       7000     7500        7500        5000        6000
13   Total Units Sold Per Plan          52150      56650      61650      66650     72150     78150     84150     90650     97650    105150      112650     117650       123650
14   Refunds                              240        270        300        300       330        360      360       390        420      450         450         300         360
15   Discounts                       ‐5460.00   ‐6142.50   ‐6825.00   ‐6825.00 ‐7507.50 ‐8190.00 ‐8190.00 ‐8872.50 ‐9555.00 ‐10237.50        ‐10237.50   ‐6825.00     ‐8190.00
16   Advertising cost                ‐1560.00   ‐1755.00   ‐1950.00   ‐1950.00 ‐2145.00 ‐2340.00 ‐2340.00 ‐2535.00 ‐2730.00 ‐2925.00          ‐2925.00   ‐1950.00     ‐2340.00
17   Shipping (to Amazon)               ‐2000      ‐2500      ‐3000      ‐3000     ‐3500     ‐4000     ‐4000     ‐4500      ‐4500    ‐5000       ‐5000       ‐5001       ‐5001
18    Units Shipped                      4000       5000       6000       6000      7000      8000      8000      9000       9000    10000       10000      10001        10002
19    Total Units Shipped/Plan          54000      59000      65000      71000     78000     86000     94000    103000    112000    122000      132000     142001       152003
20    Net Units at Amazon                5850       6850       8350       9350     11350     13850     15850     18850     21350     24350       26850      29351        34353
21   Refund сost                        ‐5382      ‐6055      ‐6728      ‐6728     ‐7400     ‐8073     ‐8073     ‐8746      ‐9419   ‐10091      ‐10091       ‐6728       ‐8073
22     Reimbursed Amount                ‐4680      ‐5265      ‐5850      ‐5850     ‐6435     ‐7020     ‐7020     ‐7605      ‐8190    ‐8775       ‐8775       ‐5850       ‐7020
23     Refunded Referral Fee             ‐702       ‐790       ‐878       ‐878      ‐965     ‐1053     ‐1053     ‐1141      ‐1229    ‐1316       ‐1316        ‐878       ‐1053
24   Amazon Fees                       ‐27660     ‐31145     ‐34693     ‐34818    ‐38428    ‐42100    ‐42350    ‐46085    ‐49758    ‐53493      ‐53806     ‐37317       ‐44661
25     Referral Fee                    ‐10881     ‐12241     ‐13601     ‐13601    ‐14961    ‐16322    ‐16322    ‐17682    ‐19042    ‐20402      ‐20402     ‐13601       ‐16322
26     FBA per unit fulfilment Fee     ‐16000     ‐18000     ‐20000     ‐20000    ‐22000    ‐24000    ‐24000    ‐26000    ‐28000    ‐30000      ‐30000     ‐20000       ‐24000
27     FBA storage Fee                   ‐731       ‐856      ‐1044      ‐1169     ‐1419     ‐1731     ‐1981     ‐2356      ‐2669    ‐3044       ‐3356       ‐3669       ‐4294
28     Subscription                       ‐48        ‐48        ‐48        ‐48       ‐48        ‐48      ‐48       ‐48        ‐48      ‐48         ‐48         ‐47         ‐46
29   Estimated Payout                   37938      42653      47305      47180     51770     56297     56047     60511     65038     69503       69191      44681        53736
30   Cost of Goods                        ‐59        ‐59        ‐59        ‐59       ‐59        ‐59      ‐59       ‐59        ‐59      ‐59         ‐59         ‐59         ‐59
31     Cost of Goods Sold                   0          0          0          0         0          0        0         0          0        0           0           0           0
32     Lost/damaged by Amazon             ‐41        ‐41        ‐41        ‐41       ‐41        ‐41      ‐41       ‐41        ‐41      ‐41         ‐41         ‐41         ‐41
33     Multi‐channel                      ‐19        ‐19        ‐19        ‐19       ‐19        ‐19      ‐19       ‐19        ‐19      ‐19         ‐19         ‐19         ‐19
34     Missing Returns                      0          0          0          0         0          0        0         0          0        0           0           0           0
35   Gross Profit                       37879      42594      47246      47121     51711     56238     55988     60452     64979     69444       69132      44622        53677
36   Expenses                          ‐20182     ‐16382     ‐16022     ‐20662    ‐20242    ‐19762    ‐19282    ‐18742    ‐18202    ‐17602      ‐17002     ‐16402       ‐15802
37    Insurance                          ‐400       ‐400       ‐400       ‐400      ‐400       ‐400     ‐400      ‐400       ‐400     ‐400        ‐400        ‐400        ‐400
38    Accounting                        ‐4000       ‐500       ‐500       ‐500      ‐500       ‐500     ‐500      ‐500       ‐500     ‐500        ‐500        ‐500        ‐500
39    Payroll                          ‐10000     ‐10000     ‐10000     ‐15000    ‐15000    ‐15000    ‐15000    ‐15000    ‐15000    ‐15000      ‐15000     ‐15000       ‐15000
40    Storage and Prep Warehouse        ‐4682      ‐4382      ‐4022      ‐3662     ‐3242     ‐2762     ‐2282     ‐1742      ‐1202     ‐602          ‐2         598        1198
41    Rent                              ‐1000      ‐1000      ‐1000      ‐1000     ‐1000     ‐1000     ‐1000     ‐1000      ‐1000    ‐1000       ‐1000       ‐1000       ‐1000
42    Office Expense                     ‐100       ‐100       ‐100       ‐100      ‐100       ‐100     ‐100      ‐100       ‐100     ‐100        ‐100        ‐100        ‐100
43   Net Profit/Disposable Income       17697      26212      31224      26459     31468     36476     36706     41710     46777     51842       52129      28220        37875
44
45
46
47
48
49
50
51
52
53
54
55
                                         Case 1-20-43932-jmm   Doc 79-2   Filed 02/26/21   Entered 02/26/21 21:38:00



                   AP                  AQ          AR
1
2
3
4
5
6
7
8
9
10   Parameter/Date                     Mar‐24 Total
11   Sales                           156000.00     2196675
12   Units                                8000       112650
13   Total Units Sold Per Plan          131650       112650
14   Refunds                               480         6759
15   Discounts                       ‐10920.00     ‐153767
16   Advertising cost                 ‐3120.00       ‐43934
17   Shipping (to Amazon)                ‐5002       ‐66000
18    Units Shipped                      10003       132000
19    Total Units Shipped/Plan          162006       132000
20    Net Units at Amazon                38356        26850
21   Refund сost                        ‐10764     ‐151571
22     Reimbursed Amount                 ‐9360     ‐131801
23     Refunded Referral Fee             ‐1404       ‐19770
24   Amazon Fees                        ‐58601     ‐793088
25     Referral Fee                     ‐21762     ‐306436
26     FBA per unit fulfilment Fee      ‐32000     ‐450600
27     FBA storage Fee                   ‐4795       ‐34481
28     Subscription                        ‐45        ‐1570
29   Estimated Payout                    72595     1054316
30   Cost of Goods                         ‐59        ‐2610
31     Cost of Goods Sold                    0            0
32     Lost/damaged by Amazon              ‐41        ‐1700
33     Multi‐channel                       ‐19         ‐910
34     Missing Returns                       0            0
35   Gross Profit                        72536     1051706
36   Expenses                           ‐15202     ‐572047
37    Insurance                           ‐400       ‐13200
38    Accounting                          ‐500       ‐26500
39    Payroll                           ‐15000     ‐320000
40    Storage and Prep Warehouse          1798     ‐176047
41    Rent                               ‐1000       ‐33000
42    Office Expense                      ‐100        ‐3300
43   Net Profit/Disposable Income        57334       479659
44
45
46
47
48
49
50
51
52
53
54
55
